Citation Nr: 0433310	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  02-07 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served a period of active duty for training 
(ACDUTRA) in the United States Army from November 28, 1975, 
to December 10, 1975.  He served on active duty in the United 
States Marine Corps from March 29, 1977, to April 20, 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 2000 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).


In this case, it is not in dispute that the veteran did not 
engage in combat during his period of ACDUTRA or during his 
brief period of active service.  Therefore, under 38 C.F.R. 
§ 3.304(f), one requirement for service connection for PTSD 
is credible supporting evidence that a claimed in-service 
stressor occurred.  The veteran's claimed stressor is that, 
during his period of ACDUTRA in the United States Army in 
November-December 1975, at Fort Dix, New Jersey, he witnessed 
an incident in which a private known to him as "Gomer", 
whose full name he does not know, was kicked in the head by a 
platoon sergeant named Sanders or Saunders and the veteran 
was later told that the individual died as a result of the 
wounds he sustained when kicked in the head.  The veteran has 
stated that the private who was killed by the sergeant was a 
member of the veteran's unit, Company E, 5th Battalion, 3rd 
Basic Combat Training Brigade.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

The veteran's representative has requested that VA assist the 
veteran in the development of his claim by sending his 
stressor information to the United States Center for Unit 
Records Research (CURR) in an attempt to verify the veteran's 
claimed stressor.  Because the Board finds that it is 
possible that such assistance might aid in substantiating the 
veteran's claim and, therefore, such assistance is required 
by the VCAA, the Board will accede to the request.  The Board 
notes that the veteran's representative has pointed out that 
Fort Dix, New Jersey, the alleged location of the claimed 
stressor, was de-commissioned and its records were retired.




Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should send the statements of 
record by the veteran concerning his 
claimed in-service stressor to the CURR, 
7798 Cissna Road, Springfield, Virginia 
22150, and request that the CURR attempt 
to verify the claimed stressor from 
official records.

2.  Once the foregoing development is 
completed, the AMC should readjudicate 
the veteran's claim based on 
consideration of all of the evidence of 
record.  If the AMC denies the benefit 
sought on appeal, it should provide the 
veteran and his representative a 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
   
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


